COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Massachusetts Bay Insurance Company Named as Fictitious
                            Party Hanover Insurance Group (On Behalf of Massachusetts
                            Bay Insurance Company) v. Newbern Brown Adkins, et al.

Appellate case number:      01-18-00993-CV

Trial court case number:    2017-67350

Trial court:                11th District Court of Harris County

        Appellant, Massachusetts Bay Insurance Company Named as Fictitious Party
Hanover Insurance Group (On Behalf of Massachusetts Bay Insurance Company), timely
filed a notice of appeal on November 1, 2018, in the trial court from the October 12, 2018
order denying its special appearance. See TEX. R. APP. P. 26.1(b). On November 30, 2018,
appellees, Newbern Brown Adkins, et al., filed this motion to extend time for filing joint
notice of cross-appeal. Appellees contend that they also seek to appeal the October 12,
2018 special-appearance order, as well as two other orders signed on October 12, 2018,
denying their motion for reconsideration and second motion to remand, and from a May 4,
2018 order denying their motion to remand and to stay. Appellant filed an objection.
        However, this Court takes judicial notice that appellees filed a “Joint Notice of
Appeal” in the trial court on November 20, 2018, which was assigned by the Clerk of this
Court to new appellate cause number 01-18-01064-CV, and styled as Larry Adkins,
Personal Representative of the Estate of Newbern Brown Adkins, et al. v. Lincoln Electric
Co., et al. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex. App.—Houston [1st Dist.]
2014, orig. proceeding) (noting appellate court may take judicial notice of its own records
in related proceeding involving same parties). In the new related appeal in 01-18-01064-
CV, appellees also seek to appeal from the same four orders as they seek to cross-appeal
from in this appellate cause number 01-18-00993-CV, plus the November 2, 2018 order of
severance creating that underlying trial court cause number 2017-67350-A.
        Accordingly, the Court dismisses as moot appellees’ motion to extend time for
filing joint notice of cross-appeal.

      It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes____________
                   x Acting individually     Acting for the Court
Date: __December 18, 2018_____